Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height adjusting means, the height adjusting mechanism, the front panel movement mechanism, length extending and contracting mechanism, and the control unit must be shown or the feature(s) canceled from the claim(s).  This list is representative and other structure may not be shown as well. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Exhausting means that suctions air from the operation opening and exhausts air in the operation space outside the safety cabinet in claim 1. This uses the nonce term means modified by functional language exhausting and that suctions air from the operation opening and exhausts air in the operation 
Claim 1 recites “air purifying means”. This uses the nonce term means modified by structure air purifying. This is interpreted as a filter per Paragraph 0029 of the specification.
Claim 1 recites “height adjusting means that adjusts a height to allow the operator to perform the operation”. This uses the nonce term means modified by functional language height adjusting and that adjusts a height to allow the operator to perform the operation. The specification discloses “A movement mechanism capable of moving the front panel 102 upward and downward” per Paragraph 0034, “stage height adjusting mechanism (unillustrated) that lowers or raises the entirety or a part of an operation stage 30 in the housing 101” per Paragraph 0047, or “a support portion length extending and contracting mechanism that extends and contracts the length of a leg 40 which is a support portion supporting the safety cabinet” per Paragraph 0049. 
Claim 2 recites “front panel movement mechanism by which the front panel is movable”. This uses the nonce term mechanism modified by functional language front panel movement and by which the front panel is movable. The specification does not disclosure the structure of this mechanism. This applies to claim 5 as well.
Claim 6 recites “control unit changes an operation of the exhausting means according to a position of the operation opening”. This uses the nonce term unit modified by functional language control and changes an operation of the exhausting means according to a position of the operation opening. The specification does not disclose the structure of this unit.
Claim 7 recites “an air blowing unit, wherein the air blowing unit blows air according to a position of the operation opening”. The uses the nonce term unit modified by functional language an air blowing and wherein the air blowing unit blows air according to a position of the operation opening. The specification does not disclose the structure of this unit. 
Claim 8 recites “height adjusting mechanism that adjusts a height of the operation stage”. This uses the nonce term mechanism modified by functional language height adjusting and that adjusts a height of the operation stage. The specification does not disclosure the structure of this mechanism. This applies to claim 10 as well.
Claim 9 recites “length extending and contracting mechanism that extends and contracts a length of a support portion”. This uses the nonce term mechanism modified by functional language length extending and contracting and that extends and contracts a length of a support portion. The specification does not disclosure the structure of this mechanism.
Claim 10 recites “a plurality of mechanisms among a front panel movement mechanism by which the front panel is movable”. This uses the nonce term mechanism modified by functional language a plurality of mechanisms among a front panel movement and by which the front panel is movable. The specification does not disclosure the structure of this mechanism.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “exhausting means that suctions air from the operation opening and exhausts air in the operation space outside the safety cabinet”. The exhausting means has been interpreted under 112f and there is no corresponding structure found in the specification and therefore the structure is unclear.
Claim 1 recites “height adjusting means that adjusts a height to allow the operator to perform the operation”. This has been interpreted under 112f. This uses the nonce term means modified by functional language height adjusting and that adjusts a height to allow the operator to perform the operation. The specification discloses “A movement mechanism capable of moving the front panel 102 upward and downward” per Paragraph 0034, “stage height adjusting mechanism (unillustrated) that lowers or raises the entirety or a part of an operation stage 30 in the housing 101” per Paragraph 0047, or “a support portion length extending and contracting mechanism that extends and contracts the length of a leg 40 which is a support portion supporting the safety cabinet” per Paragraph 0049. The structure that has been interpreted as applying under 112f is unclear as it is not clear what a movement mechanism comprises and if that too is to be interpreted under 112f, a stage height adjusting mechanism for the same reason, and a support portion length extending and contracting mechanism for the same reason. 
Claim 2 recites “height adjusting means that adjusts a height to allow the operator to perform the operation”. This is interpreted under 112f and there is no structure identified in the specification and therefore the structure is unclear. This applies to claim 5 as well.
Claim 6 recites “The specification does not disclosure the structure of this mechanism”. This is interpreted under 112f and there is no structure identified in the specification and therefore the structure is unclear.
Claim 7 recites “an air blowing unit, wherein the air blowing unit blows air according to a position of the operation opening”. This is interpreted under 112f and there is no structure identified in the specification and therefore the structure is unclear.
Claim 8 recites “height adjusting mechanism that adjusts a height of the operation stage”. This is interpreted under 112f and there is no structure identified in the specification and therefore the structure is unclear. This applies to claim 10 as well.
Claim 9 recites “length extending and contracting mechanism that extends and contracts a length of a support portion”. This is interpreted under 112f and there is no structure identified in the specification and therefore the structure is unclear. This applies to claim 10 as well.
Claim 10 recites “a plurality of mechanisms among a front panel movement mechanism by which the front panel is movable”. This is interpreted under 112f and there is no structure identified in the specification and therefore the structure is unclear.
Claim 11 recites “the control unit enhances the operation of the exhausting means”. It is unclear what comprises an enhancement and dependent on the operation and the desires and viewpoint of the user a certain operation may be interpreted as both an enhancement and not an enhancement.
The term "high" in claim 11 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of Two different users may interpret high differently and therefore create a situation where a structure both reads and does not read on the claim language therefore the language is unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20080150404 to ONO et al. (Ono).
Regarding claim 1, Ono teaches an operation stage on which an operation is performed (2, Figure 7); an operation space in which an operator performs the operation (space above 2, Figure 7); a front panel disposed in a front surface of the operation space (9, 1, and/or side walls around 1 and 9, Figure 7); an operation opening connected to the operation space (opening revealed when 9 opens); exhausting means that suctions air from the operation opening and exhausts air in the operation space outside the safety cabinet through air purifying means (fan and filter shown in Figure 8 and disclosed in Paragraphs 0049 and 0056); and height adjusting means that adjusts a height to allow the operator to perform the operation (legs adjusting height shown in Figure 7 and/or handles on 9, Figure 7).
Regarding claim 2, Ono teaches wherein the height adjusting means is a front panel movement mechanism by which the front panel is movable (handles on 9 in Figure 7).
Regarding claim 4, Ono teaches wherein a storage region storing the front panel (shown in Figure 7 where the panel extends into the top portion).
Regarding claim 6, Ono teaches wherein a control unit of the exhausting means is provided and the control unit changes an operation of the exhausting means according to a position of the operation opening (Paragraph 0056).
Regarding claim 7, Ono teaches an air blowing unit, wherein the air blowing unit blows air according to a position of the operation opening (Paragraph 0056).
Regarding claim 8, Ono teaches wherein the height adjusting means is an operation stage height adjusting mechanism that adjusts a height of the operation stage (shown in Figure 7).
Regarding claim 9, Ono teaches wherein the height adjusting means is a support portion length extending and contracting mechanism that extends and contracts a length of a support portion (shown in Figure 7).
Regarding claim 10, Ono teaches wherein the height adjusting means is configured by combining a plurality of mechanisms among a front panel movement mechanism by which the front panel is movable (handle shown in Figure 7), an operation stage height adjusting mechanism that adjusts a height of the operation stage (shown in Figure 7 where legs expand and contract), and a support portion length extending and contracting mechanism that extends and contracts a length of a leg (shown in Figure 7 where legs expand and contract).
Regarding claim 11, Ono teaches wherein when the position of the operation opening is high, the control unit enhances the operation of the exhausting means (Paragraph 0056 of translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono.
Regarding claim 3, Ono is silent on wherein the front panel is divided into a plurality of parts. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the panel in a plurality of parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and one would do so in order to allow for flexibility in the panel or to allow features to be replaced easily in the panel such as the handles. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of U.S. PGPUB 20150056904 to Hauville et al. (Hauville).
Regarding claim 5, Ono is silent on wherein the front panel movement mechanism is a mechanism by which the front panel is rotatable.
Hauville teaches wherein the front panel movement mechanism is a mechanism by which the front panel is rotatable (Figures 17-19 show a rotatable front panel). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ono with the teachings of Hauville to provide wherein the front panel movement mechanism is a mechanism by which the front panel is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.